PER CURIAM:
Claimant's subrogor, at about 4:00 p.m., on April 4, 1985, was driving her 200SX Datsun on Oakwood Road in the vicinity of the South Hills Bank. She was accompanied by Phyllis Turley. It was raining and the wind was blowing. A tree limb hit the top of her vehicle. The vehicle sustained damage in the amount of $231.84.
The record reflects that the vehicle involved is titled in both claimant's subrogor's name and that of her son, Adrian Gerritsen. The Court amended the style of the claim to include the insurer, Farmers Insurance Group, as subrogee, and Adrian Gerritsen.
*86Claimant's subrogor testified that the tree was located on respondent's right of way. She had not driven on that route prior to this accident. She alleged that the tree from which the limb fell was a dead tree. However, no evidence was introduced to support her allegations. Phyllis Turley confirmed claimant's subrogor's testimony.
The evidence is convincing that the storm, consisting of high winds and rain, blew severely enough to break the tree limbs. However, the accident was not the result of any negligence on the part of respondent. Shortridge v. Dept. of Highways, 11 Ct.Cl. 45 (1975). Accordingly, this claim must be denied.
Claim disallowed.